                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION


 SELINA SLUYTER,                                  )
                                                  )
                   Plaintiff,                     )
                                                  )
        v.                                        )
                                                       Civil Action No.: 3:19-cv-240-MOC-DSC
                                                  )
 PEI WEI ASIAN DINER, LLC a/k/a                   )
 PEI WEI RESTAURANT and PEI WEI                   )
 ASIAN KITCHEN,                                   )
                                                  )
                   Defendant.                     )

        DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO REMAND

       COMES NOW Defendant Pei Wei Asian Diner, LLC (“Defendant”), by and through

undersigned counsel, and hereby responds to Plaintiff’s Motion to Remand this case to State Court.

(Doc. No. 4).

       1. Plaintiff initially filed this case in the Superior Court of Union County, North Carolina.

             Defendant removed the matter to this Court, asserting jurisdiction based on diversity

             of citizenship and an amount in controversy that exceeds $75,000, pursuant to 28

             U.S.C. § 1332(a). (Doc. No. 1).

       2. In her Motion to Remand, Plaintiff does not dispute the parties are diverse. Plaintiff

             moves to remand this case back to Superior Court on the grounds that the amount in

             controversy is not satisfied. (Doc. No. 4-1). In support of her Motion, Plaintiff filed an

             affidavit stipulating that she is not seeking damages in excess of $30,000. (Doc. No. 4-

             2).

       3. In light of Plaintiff’s recent stipulation that she is not seeking damages in excess of

             $30,000, Defendant does not oppose Plaintiff’s Motion to Remand.




       Case 3:19-cv-00240-KDB-DSC Document 6 Filed 06/18/19 Page 1 of 4
       4. However, Plaintiff’s request for costs and attorneys’ fees incurred as a result of removal

           should be denied. “Absent unusual circumstances, courts may award attorney's fees

           under 28 U.S.C. § 1447(c) only where the removing party lacked an objectively

           reasonable basis for seeking removal. Martin v. Franklin Capital Corp., 546 U.S. 132,

           141 (2005). Conversely, when an objectively reasonable basis exists, fees should be

           denied.” Id. Furthermore, while a finding of bad faith is not necessary to support an

           award of attorneys' fees under 28 U.S.C. § 1447(c), “cases that award attorney's fees in

           this context typically involve some indication of an improper motive.” Chase

           Manhattan Mortgage Corp. v. Phillips, No. 3:07-CV-00315-FDW, 2007 WL 2902993,

           at *1 (W.D.N.C. Oct. 2, 2007).

       5. Here, Defendant had an objectively reasonable basis for removal and there is no

           indication of an improper motive. Plaintiff’s Complaint alleges damages in excess of

           $25,000 for each of her three separate claims. Plaintiff’s claims were not plead in the

           alternative. Courts in the Fourth Circuit have discretion to aggregate multiple claims

           for the amount in controversy determination. See Thind v. PNC Bank, N.A., No. 5:13-

           CV-00619-FL, 2013 WL 6326600, at *2 (E.D.N.C. Dec. 4, 2013). 1 Here, the aggregate

           of Plaintiff’s claims at the time of removal yields damages in excess of $75,000.

           Furthermore, the amount in controversy is determined by the allegations in the

           Complaint at the time of removal, and Plaintiff did not stipulate to damages less than



1
  District courts have recognized that “the aggregation rule operates whether or not the claims
involved arise out of the same transaction or occurrence.” Oehman, Tr. of Robert Edward Oehman,
Jr. Revocable Tr. v. Concert MacGregor Downs, LLC, No. 5:18-CV-508-FL, 2019 WL 1237419,
at *3 (E.D.N.C. Mar. 18, 2019); see Wright & Miller, 6A Fed. Prac. & Proc. Civ. § 1588 (3d ed.)
(same); see e.g., Thind, 2013 WL 6326600, at *2 (aggregating damages sought for “breach of
contract, fraud, breach of covenant of good faith and fair dealing, and negligent misrepresentation”
claims).


       Case 3:19-cv-00240-KDB-DSC Document 6 Filed 06/18/19 Page 2 of 4
           $75,000 until after the case was removed.        Hardig v. Certainteed Corp., 2012 WL

           423512 (W.D.N.C. Feb. 9, 2012).

       6. Based on the above, Defendant had an objectively reasonable basis for removing the

           case to this Court and there is no indication of an improper motive. 2 Accordingly, an

           award of attorneys’ fees is improper.



       WHEREFORE, Defendant does not oppose Plaintiff’s Motion to Remand and respectfully

requests that Plaintiff’s request for attorneys’ fees be denied.


       Dated this the 18th day of June, 2019.


                                               Respectfully submitted,



                                               /s/Carl M. Short III

                                               Carl M. Short III, NC #46396
                                               Attorney for Defendant
                                               OGLETREE, DEAKINS, NASH,
                                                SMOAK & STEWART, P.C.
                                               201 South College Street, Suite 2300
                                               Charlotte, NC 28244
                                               Telephone: 704-342-2588
                                               Facsimile: 704-342-4379
                                               Email: carl.short@ogletree.com




2
 A legal argument that is supported by a limited basis of authority and is at least colorable is likely
objectively reasonable. Parker v. Johnny Tart Enters., Inc., 104 F. Supp. 2d 581, 585 (M.D.N.C.
1999).


       Case 3:19-cv-00240-KDB-DSC Document 6 Filed 06/18/19 Page 3 of 4
                                CERTIFICATE OF SERVICE

       I, Carl M. Short III, hereby certify that I have this day electronically filed the foregoing

DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO REMAND with the Clerk of

Court using the CM/ECF system, which will send notification of the filing to the following person:

       Michael David Bland
       WEAVER BENNETT & BLAND P.A.
       196 North Trade Street
       Matthews, NC 28105
       dbland@wbbatty.com

       Attorney for Plaintiff

       Dated this the 18th day of June, 2019.

                                             /s/Carl M. Short III

                                             Carl M. Short III, NC #46396
                                             Attorney for Defendant
                                             OGLETREE, DEAKINS, NASH,
                                              SMOAK & STEWART, P.C.
                                             201 South College Street, Suite 2300
                                             Charlotte, NC 28244
                                             Telephone: 704-342-2588
                                             Facsimile: 704-342-4379
                                             Email: carl.short@ogletree.com


                                                                                          38965961.1




       Case 3:19-cv-00240-KDB-DSC Document 6 Filed 06/18/19 Page 4 of 4
